UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1409


ODESSA GHEE,

                  Plaintiff – Appellant,

             v.

GOODWILL INDUSTRIES,

                  Defendant – Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-CV-00251-JFM)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Odessa Ghee, Appellant Pro Se.      Kelly Culp Hoelzer, Darrell
Robert VanDeusen, KOLLMAN & SAUCIER, PA, Timonium, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Odessa     Ghee     appeals       the   district         court’s    order

granting summary judgment to the Defendant in her civil action.

We   have      reviewed    the    record     and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      See Ghee v. Goodwill Indus., No. 1:09-cv-00251-JFM (D.

Md. Mar. 10, 2009).             We dispense with oral argument because the

facts    and    legal     contentions      are     adequately     presented       in   the

materials       before    the    court   and     argument       would    not   aid     the

decisional process.



                                                                               AFFIRMED




                                             2